J-S22004-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES MARIO PRIDGEN                        :
                                               :
                       Appellant               :   No. 1637 MDA 2018

              Appeal from the Order Entered September 20, 2018
     In the Court of Common Pleas of Lancaster County Criminal Division at
                       No(s): CP-36-CR-0003471-1992


BEFORE:      SHOGAN, J., DUBOW, J., and PELLEGRINI*, J.

MEMORANDUM BY SHOGAN, J.:                                  FILED MAY 31, 2019

       Appellant, James Mario Pridgen, appeals pro se from the September 20,

2018 order that denied his petition for in forma pauperis (“IFP”) status,1 which

was filed along with a petition for habeas corpus. After review, we affirm the

order denying Appellant IFP status.

       In its opinion, the trial court provided a brief recitation of the history of

this case:

             On July 22, 1993, following a jury trial, Appellant was
       convicted of one count of first-degree murder.1 Following the
       verdict, Appellant was sentenced to life imprisonment. The
       Superior Court affirmed Appellant’s judgment of sentence on June
       14, 1995. In the following years, Appellant filed multiple
       unsuccessful petitions for post-conviction collateral relief under
____________________________________________


1 “An order denying in forma pauperis status is a final, appealable order.”
Commonwealth v. Lepre, 18 A.3d 1225, 1226 n.3 (Pa. Super. 2011)
(citation omitted).


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S22004-19


      the Post-Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541 et
      seq., as well as petitions for habeas corpus relief.

            1   18 Pa.C.S. § 2502(a).

             Most recently, on September 10, 2018, Appellant filed a pro
      se petition for writ of habeas corpus with an accompanying
      petition requesting to proceed in forma pauperis (“IFP”). The
      [c]ourt denied the IFP petition on September 20, 2018. The
      instant appeal followed.2

            2Appellant filed the instant appeal before this [c]ourt
            had an opportunity to rule on Appellant’s habeas
            petition.

Trial Court Opinion, 12/12/18, at 1.

      Despite filing a timely notice of appeal in this Court, Appellant

inexplicably filed an application for extraordinary jurisdiction asking to proceed

with this matter in our Supreme Court and citing Pa.R.A.P. 3307 (Original

Matters) and 3309 (King’s Bench Matters) in support. Application, 10/9/18.

The record does not reflect any response from our Supreme Court; thus, we

conclude that Appellant’s filing does not divest this Court of jurisdiction over

Appellant’s appeal.    See Beharry v. Mascara, 499 A.2d 1129, 1132 (Pa.

Cmwlth. 1985) (jurisdiction is not transferred to the Pennsylvania Supreme

Court until it grants an application for extraordinary jurisdiction; the mere




                                        -2-
J-S22004-19


filing of an application does not confirm jurisdiction and does not constitute a

stay).2

       Both the trial court and Appellant complied with Pa.R.A.P. 1925.       On

appeal, Appellant raises the following issue:

       Whether the Common Pleas Court abused its’ [sic] discretion when
       deciding to deny informa [sic] pauperis?

Appellant’s Brief at iii.

       At the outset, we note that the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S. §§ 9541-9546, is not applicable to the underlying proceedings or this

appeal. A petition for IFP status is not a cognizable claim under the PCRA.

See 42 Pa.C.S. § 9543 (a claim is cognizable under the PCRA if it challenges

the petitioner’s conviction, sentence, or the effectiveness of counsel during

the plea process, trial, appeal, or PCRA review). Moreover, we reiterate that

the trial court has not ruled on Appellant’s habeas corpus petition, and it is

not before this Court.3

____________________________________________


2“Although decisions by the Commonwealth Court are not binding on this
Court, they may be persuasive.” Commonwealth v. Markun, 185 A.3d
1026, 1033 n.2 (Pa. Super. 2018) (citation omitted).

3 In its opinion, the trial court noted that Appellant filed an appeal before the
trial court could rule on the habeas corpus petition. Trial Court Opinion,
12/12/18, at 1 n.2. However, without issuing a ruling on the habeas corpus
petition, the trial court stated that it denied Appellant IFP status because the
habeas corpus petition was frivolous. Id. at 2. The habeas corpus petition
attached to Appellant’s IFP petition alleges a due process violation and asserts
that the murder statute under which Appellant was convicted, 18 Pa.C.S.
§ 2501(a), and the applicable sentencing statute, 18 Pa.C.S. § 1102, are void



                                           -3-
J-S22004-19


       Accordingly, our standard of review is as follows: “In reviewing a trial

court’s resolution of an application to proceed in forma pauperis, we reverse

only if the court abused its discretion or committed an error of law.”

Commonwealth v. Lepre, 18 A.3d 1225, 1226-1227 (Pa. Super. 2011)

(citation omitted). An abuse of discretion is not merely an error in judgment

but requires a finding of bias, partiality, prejudice, ill will, manifest

unreasonableness, or misapplication of law. Id. (citation omitted).

       The relevant requirements for an application for IFP status are set forth

in Pa.R.A.P. 551. However, in this appeal, Appellant makes no attempt to

establish that the trial court committed an abuse of discretion in denying

Appellant’s petition for IFP status. Rather, Appellant’s pro se brief is merely

a conglomeration of claims involving habeas corpus relief, challenges to the

sentence imposed, and citations to cases concerning due process violations.

Appellant’s Brief at 1-3.

       Accordingly, because Appellant failed to develop any argument

concerning the trial court’s denial of IFP status, we are constrained to conclude

that Appellant has waived the lone issue on appeal. See Commonwealth v.



____________________________________________


for vagueness. Habeas Corpus Petition, 9/3/18, at ¶12. Such claims are not
cognizable under the PCRA.         See 42 Pa.C.S. § 9543; see also
Commonwealth v. Rouse, 191 A.3d 1, 2-3 (Pa. Super. 2018) (a claim that
the sentencing statute for second-degree murder, 18 Pa.C.S. § 1102(b), is
void for vagueness in violation of the appellant’s due process rights is not
cognizable under the PCRA).


                                           -4-
J-S22004-19


Brown, 200 A.3d 986, 991 (Pa. Super. 2018) (failure to develop an argument

results in waiver of that claim). Therefore, we affirm the trial court’s order

denying Appellant’s petition for IFP status.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/31/2019




                                     -5-